01-15-00670-CV


                                                                                                                                         on   8/4/2015   3:54:59      PM,



                                                                                 STAN             STANART                                       FILED IN
                                                        COUNTY                  CLERK,           HARRIS        COUNTY,         TEXAS     1st COURT OF APPEALS
                                                                                                                                             HOUSTON, TEXAS
                                                                     PROBATE               COURTS            DEPARTMENT
                                                                                                                                         8/4/2015 4:20:18 PM
                                                                                                                                         CHRISTOPHER A. PRINE
                                                                                                  0f JULY,     2015                              Clerk


CLERK       OF     THE        COURT          OF      APPEALS              FOR        THE
FOURTEENTH                                      DISTRICT                             APPEAL)
301    FANNIN           STREET
HOUSTON,            TEXAS            77002
                                                                                                             ESTATE      OF:   DONALD         H.                   DECEASED
                                                                                                             CAUSE    NO.:     427,929


TRACY       L.     DAMPNER


                                                                                                             PROBATE COURT NO. THREE
                                                                                                             HARRIS COUNTY, TEXAS



HEIDI MICHELLE                     WILLIAMS             AND
CHERYL                                 YEARND                                                                         ROBIN KULHANEK DAY
APPELLEE                                                                                                     COURTREPORTER
APPELLANT               ATTORNEY               OF    RECORD
NAME:                                   TIMOTHY               A.    HOOTMAN
ADDRESS:                                2402        PEASE          ST.
                                        HOUSTON,               TEXAS            77003
                                                      713—247—9548
FAX                                     713—583—9523
EMAIL       ADDRESS:                    THOOTMAN2000@YAHOO.COM
TEXAS       STATE                       09965450


ATTORNEY               OF    RECORD          FOR       APPELLEE
NAME:                                   KATHLEEN                   H.    BOLL
ADDRESS:                                3200        SOUTHWEST                   FREEWAY
                                                    FLOOR
                                        HOUSTON,               TEXAS            77027
                                                      713—940—4500
FAX                                     713—940—4545
EMAIL       ADDRESS:                    KBOII@
TEXAS       STATE                                     00798431

DATE       OF    JUDGMENT:               MAY                2015

MOTION           FOR        NEW      TRIAL          FILED          BY     APPELLEE:            MAY            2015

CROSS—MOTION                   FOR      JUDGMENT                   N.O.V.        AND       NEW       TRIAL

FINDINGS           OF       FACT       AND        CONCLUSION                    OF    LAW

MOTION           FOR        MISTRIAL

JU RY     TRIAL:

APPEALS          CONSOLIDATED                        UNDER              THIS    CAUSE:




                                                                                                                                                                              1
                                                                                       on   8/4/2015   3:54:59   PM,



    COMPANION     CASES;    N/A
    NOTICE   OF APPEAL     FILED   ON;   LY   2015Sincerely,STAN




                                                                             STANART,
                                                                   Harris              Clerk


                                                                   /S/ ALYSIAN         L. RANDALL
                                                                   ALYSIAN        L. RANDALL,          DEPUTY
                                                                   Pr0bate    C0urts    Department




    SS/ALR
I




                                                                                                                       2
                                                                     Stanart
                                                                  County
                                                                       Clerk

                                                  PROBATE
                                                       COURT
                                                          3
INTHEESTATEOF                  §               COURT
                                    INTHEPROBATE
DONALD
     H.WILLIAMS,               §         THREE(3)
                                    NUMBER
DECEASED                       §    HARRIS  TEXAS§
                                        COUNTY,


TOTHE
    COURT:i
               TracyL. Dampier,herebygivenoticeof his desireto
appealthe           signedonor aboutMay7,2015,bytheHarris
              judgment
      ProbateCourtNumberThree,in causenumber427,929,styledIn
theEstateofDonaldH.
    Appealis herebytakento eitherthe Firstor FourteenthCourtsof
AppealsinHarrisCounty,
                    Texas.
    Thisnoticeis                TracyL.Dampier.
                      byapplicant,
Dated:      July31,2015.Respectfully
                                              submitted,
                                        A.Hootman
                                    Timothy
                                        Hootman
                                       A.
                                        St
                                      Pease
                                    SBN09965450
                                    2402
                                    Houston, TX 77003



                                    and
                                    GaryPatterson
                                       E.
                                    SBN15590830
                                    EricC.Dowdy
                                      24082929
                                    SBN




                                                                               3
                                               1010LamarSt,Ste860
                                               Houston,TX77002
                                               713.223.3095

                                         L.
                                    OFSERVICE
                            CERTIFICATE
                                                                     of the
               I herebycertifythat on this day a true and correctcopy
                 document wassentto allcounsel recordbyelectronic
                                                               means
                     withRulesofCivilProcedure.
           incompliance
                    July31,2015

                                                          A.
;Timothy                                               A.Hootman




                                                                              4
                              NO.
IN                                             IN                 Q
                   s,
                        2                               COUNTY,
             2

                                                        W.|

            hea                            _
         Summary                                         the
                            that       M.               and
                            Judgment
     2
              2-
                                                    I
     .           his




                                       _




                        2




                                                                      5